DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 10, 13, 15, 24, 25, 26 and 30.
Amended: 1, 10, 12-13, 15, 25-26 and 30.
Pending: 1-35.


Response to Arguments
Applicant’s arguments, see page(s) 10-16, filed 02/10/2022, with respect to claim(s) 1-12, 15-24 and 27-35 have been fully considered and are persuasive.  The rejection of claim(s) 1-12, 15-24 and 27-35 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are SHI and WARE.
SHI discloses a method and apparatus of clock recovery is disclosed. A communications device matches the frequency of a local clock signal with the frequency of a transmit clock signal of a transmitting device based on a first set of signals received from the transmitting device during a low-speed information exchange. The low-speed information exchange may correspond to an auto negotiation operation, wherein each of the transmitting device and the communications device declares its communication capabilities to the other device. The communications device then determines a 
WARE discloses one or more timing signals used to time data and command transmission over high-speed data and command signaling links are paused or otherwise disabled when a memory system enters a low-power state, and require substantial time to be re-established at appropriate frequency and/or phase as the system returns to an active operating state. Instead of waiting for the high-speed timing signals to be re-established before beginning memory access operations, an alternative, lower-frequency timing source is used to time transfer of one or more memory-access commands over a combination of data and command signaling links while the high-speed timing signals are being restored, thereby hastening transmission of memory-access commands to memory devices and reducing the incremental latency required to exit the low-power state. A timing signal generators capable of glitchlessly shifting a timing signal between two or more oscillation frequencies may also (or alternatively) be provided, thus enabling different-frequency timing signals to be delivered to system components via the same timing signal paths in either operating state. When the timing signal is used to time data (or command) transfer over information-bearing signaling links, the ability to glitchlessly shift the timing signal frequency enables a corresponding glitchless shift between lower and higher data rates on the information-bearing signaling links.
 
Re: Independent Claim 1 (and dependent claim(s) 2-9), there is no teaching or suggestion in the prior art of record to provide:
wherein the one or more frames of data comprise one or more training frames; and 


Re: Independent Claim 10 (and dependent claim(s) 11-12), there is no teaching or suggestion in the prior art of record to provide:
wherein the one or more frames of data comprise one or more training frames; and a memory device comprising a plurality of memory cells and operable to: receive the one or more frames of data; and align a second frame clock generated at the memory device to the one or more training frames 

Re: Independent Claim 13 (and its dependent claims 14), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
transmit, during a first time period, a return clock signal with a first symbol pattern, wherein the first symbol pattern of the return clock signal indicates a start of a frame indicated by the second frame clock; and transmit, during a second time period, the return clock signal with a second symbol pattern, wherein the second symbol pattern of the return clock signal indicates unit intervals associated with a data signal.

Re: Independent Claim 15 (and dependent claim(s) 16-23), there is no teaching or suggestion in the prior art of record to provide:
wherein the one or more frames of data comprise one or more training frames; and 
performing an operation based at least in part on aligning the one or more operations.

Re: Independent Claim 24 (and dependent claim(s) 27-29), there is no teaching or suggestion in the prior art of record to provide:
transmitting a training frames aligned with a first frame clock generated by the host device; receiving, from a memory device, a second set of frames communicated using a second frame clock different than the first frame clock based at least in part on transmitting the training frames; and aligning one or more operations of the host device with the second set of frames.

Re: Independent Claim 25, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
generating a third frame clock aligned with the second set of frames based at least in part on receiving the second set of frames from the memory device, wherein aligning the one or more operations is based at least in part on generating the third frame clock.

Re: Independent Claim 26, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
aligning one or more operations of the host device with the second set of frames based at least in part on a latency difference between the first frame clock and the second frame clock.

Re: Independent Claim 30 (and dependent claim(s) 31-35), there is no teaching or suggestion in the prior art of record to provide:
wherein the one or more frames of data comprise one or more training frames; and 
perform an operation based at least in part on aligning the one or more operations.
 
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov